DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/181,371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: A dry ink composition suitable for applying onto an eye, the composition comprising at least one anhydrous solvent vehicle adapted to dry through evaporation in ambient conditions or environmentally controlled conditions; and at least one pigment or dye present in an amount of from about 2 to 15% by weight of the total ink composition; wherein the dry ink composition is initially in a substantially liquid form that when subsequently dried leaves a majority of the at least one pigment on a surface from which it evaporated, thereby allowing subsequent transferring of the pigment or dye to an eye surface to be marked and whereby a tear layer of the eye surface rehydrates the dry ink composition.
The closest prior art of record is U.S. Application Number 15/181,371 (US 10,548,684), issued to Brown.  The U.S. Application Number 15/181,371 was used in a nonstatutory .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734